CURETON, C. J.
It is because we cannot find that the extension of a field on an adjoining tract so as to include 4 or 5 acres of survey No. 1669, together with two tanks and two reservoirs, constitutes, as a matter of law, such adverse possession as gave notice to the owner of the occupant’s claim to the whole of survey No. 1669, that we do not render judgment for plaintiff in error for 160 acres. Instead, we enter the judgment recommended by the Commission of Appeals, and remand the cause, leaving for determination, under a fuller and clearer development of the facts whether plaintiff in error’s. title matured to 160 acres or to only the land on survey No. 1669 covered by the improvements.